DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 07/08/2022.
Claims 1-2, 4-6, 8-19, 21-23, and 25-26 are pending and are rejected.
Claims 3, 7, 20, 24, and 27 have been canceled.
Claims 1-2, 4-6, 8-19, 21-23, and 25 have been amended.

Response to Arguments
Applicant’s arguments, filed 7/8/2022, have been fully considered, but the arguments were not found persuasive. Applicants are arguing in substance the following:
Argument to Claims 1, 12, and 18:
a) The prior art does not explicitly teach claims 1 and 18 as amended.
Response to argument of Claims 1, 12, and 18:
Shad teaches a method for collecting a time series data to be used as training data using a data collection module, wherein the time series data is generated and modeled according to a preferred interval. Next the unified model is trained using the collected time series data to enable computation of a plurality of parameters using a model training module wherein the plurality of parameters are computed by implementing statistical machine learning techniques on the collected time series data, and the trained unified model is used to implement the plurality of parameters on a new data of energy consumption by a model implementation module.
Agrawal teaches that identifying the time series that will generate the future anomaly may include simulating the model of the system to generate a simulated future time series, and determining that the simulated future time series includes data points that fall outside of a threshold region.
Further, the limitations after the if statement does not necessary for an examination when the if statement fails to execute. Mapping for these limitations is just an option.
Applicant’s arguments, with respect to claims 12-15 interpretation/rejection have been fully considered and are persuasive.  The interpretation of claims 12-15 has been withdrawn. 

Applicant’s arguments, with respect to claims 18-26 rejected under 35. U.S.C 112b have been fully considered but the argument are not found persuasive.  The claims remain the same issues.  Therefore, the rejection are maintained except the canceled claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards hardware subject matter.
	Regarding to claim 12, the claim recites an apparatus comprising one or more servers.  The servers, however, can be a software server.  Applicant’s specification discloses [0110] The software executed to operate a user device (typically a server device) as a server may be referred to as server software or server code.  It would reasonably be interpreted by one of ordinary skills as a system or an apparatus of software modules, failing to fall within a statutory category of the invention. Thus, the claim is not limited to statutory subject matter and is therefore non statutory.
Claims 13-17 depend on claim 12 and are therefore rejected accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the preamble recites “provides instruction, if executed by one or more processors, are configurable to cause the one or more processors to perform operations …”.   The broadest reasonable construction of claim 18 covers two alternative cases (a) if executed and (b) if not executed.  Claim 18 does not indicate how to perform the operations when it falls in case (b).  Therefore, claim 18 is indefinite. 
Claims 19, 21-23, and 25-26 depend on claim 18 and are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-19, 21-23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 11089108 B2) in view of Agrawal (US 20210365643 A1). 
As to claim 1, Shah teaches a computer-implemented method comprising:
applying a machine learning model to a plurality of data points of a time series data set representing performance of a cloud computing service such that one or more predicted metric values are generated (col. 4, lines 51-52, detection and prediction anomalous behavior in a closed-based environment; col. 6, lines 22-26, a time series data is collected to be used as training data using a data collection module; col. 6, lines 30-32, the plurality of parameters are computed by implementing statistical machine learning techniques on the collected time series data; col. 7, lines 14-16, using the data points that give general pattern for a sensor, it can be combined with most recent n time series windows to predict future usage);
determining whether the plurality of data points of the time series data set are anomalies based on the predicted metric values generated using the machine learning model (col. 6, lines 33-38, the trained unified model is used to implement the plurality of parameters on a new data of energy consumption by a model implementation module wherein the plurality of parameters are used perform at least one from a group of outlier detection, anomaly detection, missing data imputation and prediction of consumption in energy data);
determining whether the collective anomaly meet one or more cloud computing service level objective (SLO) threshold requirements (col. 6, lines 6-8, identifies any energy usage more than a specified threshold (meet one or more cloud computing SLO) to raise an alert in the system; col. 6, lines 17-18, reports their anomalous behavior so that appropriate actions can be taken at the right time; col4, lines 51-52, fig. 1, the system 102 may be implemented in a cloud-based environment); and
sending an alert responsive to determining that the collective anomaly meets one or more cloud computing SLO threshold requirements (col. 6, lines 6-8, identifies any energy usage more than a specified threshold to raise an alert in the system).
Shah does not explicitly teach
if the plurality of data points of the time series data set are determined to be anomalies, generating a collective anomaly from the anomalies including the plurality of data points;
Agrawal teaches
if the plurality of data points of the time series data set are determined to be anomalies, generating a collective anomaly from the anomalies including the plurality of data points ([0010] identifying the time series that will generate the future anomaly (collective anomaly) may include simulating the model of the system to generate a simulated future time series, and determining that the simulated future time series includes data points that fall outside of a threshold region (data points is determined to be anomalies));
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shad disclosure, the a determining an anomaly if it exceeds a threshold, as taught by Agrawal.  One would be motivated to do so to improve the functioning of the end-to-end simulation by allowing the algorithm to run much faster and avoid getting stuck in local minima that are mere artifacts of model complexity rather than being representative of real-world observations.	

As to claim 2, Shad and Agrawal teach the computer-implemented method of claim 1, Agrawal further teaches 
the collective anomaly being an aggregation of anomalous data points observed in a selected time window ([0010] Identifying the time series that will generate the future anomaly may include identifying a trend such that the time series increases or decreases in a single direction in an aggregate).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shad disclosure, the a determining an anomaly if it exceeds a threshold, as taught by Agrawal.  One would be motivated to do so to improve the functioning of the end-to-end simulation by allowing the algorithm to run much faster and avoid getting stuck in local minima that are mere artifacts of model complexity rather than being representative of real-world observations.	

As to claim 4, Shad and Agrawal teach the computer-implemented method of claim 3, Shad further teaches
determining, using the plurality of data points, one or more historical patterns of metric values; estimating, using the historical patterns, a seasonality adjustment (col. 6, lines 61-63, the system is trained on historical data that has been classified to learn patterns at each hour of a day forming 168 week hour data points for each sensor); and
training the machine learning model based at least in part on the estimated seasonal adjustment (col. 6, lines 62-67, a non-parametric statistical machine learning technique that uses the Inter Quartile Ranges is implemented to calculate normal consumption ranges and thresholds for each of these data points).

As to claim 5, Shad and Agrawal teach the computer-implemented method of claim 3, Shad further teaches
estimating a trend adjustment based at least in part on changes in metric values over a predetermined time frame (col. 2, lines 15-18, collecting a time series data to be used as training data using a data collection module (210), wherein the time series data is generated and modeled according to a preferred interval); and
training the machine learning model based, at least in part, on the trend adjustment (col. 2, lines 18-20, next the unified model is trained using the collected time series data to enable computation of a plurality of parameters using a model training module).

As to claim 6, Shad and Agrawal teach the computer-implemented method of claim 3, Shad further teaches
estimating a special days adjustment based at least in part on changes in metric values on selected days in the plurality of data points (col. 6, lines 7-8, the scalar m can be a user-defined value or a learnt value as a result of training; col. 7, lines 18-21, based on the correlation factor, appropriate weights are given to each of the time series selected along with the thresholds and a prediction is made for the future days); and
training the machine learning model based, at least in part, on the special days adjustment (col. 6, lines 62-67, a non-parametric statistical machine learning technique that uses the Inter Quartile Ranges is implemented to calculate normal consumption ranges and thresholds for each of these data points).

As to claim 8, Shad and Agrawal teach the computer-implemented method of claim 1, Shad further teaches
if an alert is determined not to be valid, providing an indication that the alert is not valid to the machine learning algorithm (col. 5, lines 59-61, regular re-training of the system based on the action taken determines new normals and thresholds thus making the system self-optimizing; col. 6, lines 10-13, with the help of timely alerts and proper actions taken, the consumption pattern is expected to get optimized over time).
Examiner note:  When the system is re-trained based on the action, it corresponds to determine whether the alert is valid/invalid to train the system for a new normal or threshold value.

As to claim 9, Shad and Agrawal teach the computer-implemented method of claim 1, wherein Shad further teaches the predicted metric values including a predicted metric at a particular future time  (col. 6, lines 7-8, the scalar m can be a user-defined value or a learnt value as a result of training; col. 7, lines 18-21, based on the correlation factor, appropriate weights are given to each of the time series selected along with the thresholds and a prediction is made for the future days).

As to claim 10, Shad and Agrawal teach the computer-implemented method of claim 1, Agrawal further teaches
determining the plurality of data points of the time series data set are anomalies if the plurality of data points are outside a confidence range defined by a lower threshold and an upper threshold ([0010] determining that the simulated future time series includes data points that fall outside of a threshold region).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shad disclosure, a range of the threshold value, as taught by Agrawal.  One would be motivated to do so to improve the functioning of the end-to-end simulation by allowing the algorithm to run much faster and avoid getting stuck in local minima that are mere artifacts of model complexity rather than being representative of real-world observations.

As to claim 11, Shad and Agrawal teach the computer-implemented method of claim 1, comprising generating the time series data set from metric values measuring interactions of users with user interfaces of applications running in a cloud computing environment ([0177] one or more client computing devices that may be used by users to interact with a cloud infrastructure system that provides cloud service via a web browser).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shad disclosure, communication between devices via a user interface, such as web browser, as taught by Agrawal.  One would be motivated to do so to improve the functioning of the end-to-end simulation by allowing the algorithm to run much faster and avoid getting stuck in local minima that are mere artifacts of model complexity rather than being representative of real-world observations.

As to claim 12, Shah teaches an apparatus comprising:
one or more servers, the servers configurable to cause:
applying a machine learning model to a plurality of data points of a time series data set
representing performance of a cloud computing service such that one or more predicted metric
values are generated (col. 4, lines51-52, detection and prediction anomalous behavior in a closed-based environment; col. 6, lines 22-26, a time series data is collected to be used as training data using a data collection module; col. 6, lines 30-32, the plurality of parameters are computed by implementing statistical machine learning techniques on the collected time series data; col. 7, lines 14-16, using the data points that give general pattern for a sensor, it can be combined with most recent n time series windows to predict future usage);
determining whether the plurality of data points of the time series data set are anomalies
based on the predicted metric values generated using the machine learning model (col. 6, lines 33-38, the trained unified model is used to implement the plurality of parameters on a new data of energy consumption by a model implementation module wherein the plurality of parameters are used perform at least one from a group of outlier detection, anomaly detection, missing data imputation and prediction of consumption in energy data);
determining whether the collective anomaly meets one or more cloud computing service
level objective (SLO) threshold requirements (col. 6, lines 6-8, identifies any energy usage more than a specified threshold (meet one or more cloud computing SLO) to raise an alert in the system; col. 6, lines 17-18, reports their anomalous behavior so that appropriate actions can be taken at the right time; col4, lines 51-52, fig. 1, the system 102 may be implemented in a cloud-based environment); and
sending an alert responsive to determining that the collective anomaly meets one or more
cloud computingSLO threshold requirements (col. 6, lines 6-8, identifies any energy usage more than a specified threshold to raise an alert in the system).
Shah does not explicitly teach
if the plurality of data points of the time series data set are determined to be
anomalies, generating a collective anomaly including the plurality of data points;
Agrawal teaches
if the plurality of data points of the time series data set are determined to be anomalies, generating a collective anomaly including the plurality of data points ([0010] identifying the time series that will generate the future anomaly (collective anomaly) may include simulating the model of the system to generate a simulated future time series, and determining that the simulated future time series includes data points that fall outside of a threshold region (data points is determined to be anomalies));
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shad disclosure, the a determining an anomaly if it exceeds a threshold, as taught by Agrawal.  One would be motivated to do so to improve the functioning of the end-to-end simulation by allowing the algorithm to run much faster and avoid getting stuck in local minima that are mere artifacts of model complexity rather than being representative of real-world observations.

As to claim 13, Shad and Agrawal teach the apparatus of claim 12, Shad further teaches
determining, using the plurality of data points, one or more historical patterns of metric values indicating a seasonality  adjustment (col. 6, lines 61-63, the system is trained on historical data that has been classified to learn patterns at each hour of a day forming 168 week hour data points for each sensor); and 
training the machine learning model based at least in part on the one or more historical patterns of metric values (col. 6, lines 62-67, a non-parametric statistical machine learning technique that uses the Inter Quartile Ranges is implemented to calculate normal consumption ranges and thresholds for each of these data points).

As to claim 14, Shad and Agrawal teach the apparatus of claim 12, Shad further teaches the servers further configurable to cause:
estimating a trend adjustment based at least in part on changes in metric values over a predetermined time frame (col. 2, lines 15-18, collecting a time series data to be used as training data using a data collection module (210), wherein the time series data is generated and modeled according to a preferred interval);
training the machine learning model based, at list in part, on the trend adjustment (col. 2, lines 18-20, next the unified model is trained using the collected time series data to enable computation of a plurality of parameters using a model training module)

As to claim 15, Shad and Agrawal teach the apparatus of claim 12, Shad further teaches 
Ascertaining changes in metric values on a set of days (col. 6, lines 7-8, the scalar m can be a user-defined value or a learnt value as a result of training; col. 7, lines 18-21, based on the correlation factor, appropriate weights are given to each of the time series selected along with the thresholds and a prediction is made for the future days);
traning the machine learning model based at least in part on the changes in metric values on the set of days (col. 6, lines 62-67, a non-parametric statistical machine learning technique that uses the Inter Quartile Ranges is implemented to calculate normal consumption ranges and thresholds for each of these data points).

As to claim 16, Shad and Agrawal teach the apparatus of claim 12, wherein the Shad further teaches 
the predicted metric values including a predicted metric at a particular future time  (col. 6, lines 7-8, the scalar m can be a user-defined value or a learnt value as a result of training; col. 7, lines 18-21, based on the correlation factor, appropriate weights are given to each of the time series selected along with the thresholds and a prediction is made for the future days).

As to claim 17, Shad and Agrawal teach the apparatus of claim 12, Agrawal further teaches the servers further configurable to cause:
the machine learning model determining the plurality of data points of the time series data set are anomalies if the plurality of data points is outside a confidence range defined by a lower threshold and an upper threshold ([0010] determining that the simulated future time series includes data points that fall outside of a threshold region).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shad disclosure, a range of the threshold value, as taught by Agrawal.  One would be motivated to do so to improve the functioning of the end-to-end simulation by allowing the algorithm to run much faster and avoid getting stuck in local minima that are mere artifacts of model complexity rather than being representative of real-world observations.

As to claim 18, Shah teaches a non-transitory machine-readable storage medium that provides instructions that, if executed by one or more processors, are configurable to cause the one or more processors to perform operations comprising:
applying a machine learning model to a plurality of data points of a time series data set representing performance of a cloud computing service such that one or more predicted metric values are generated (col. 4, lines51-52, detection and prediction anomalous behavior in a closed-based environment; col. 6, lines 22-26, a time series data is collected to be used as training data using a data collection module; col. 6, lines 30-32, the plurality of parameters are computed by implementing statistical machine learning techniques on the collected time series data; col. 7, lines 14-16, using the data points that give general pattern for a sensor, it can be combined with most recent n time series windows to predict future usage);
determining whether the plurality of data points of the time series data set are anomalies based on the predicted metric values generated using the machine learning model (col. 6, lines 33-38, the trained unified model is used to implement the plurality of parameters on a new data of energy consumption by a model implementation module wherein the plurality of parameters are used perform at least one from a group of outlier detection, anomaly detection, missing data imputation and prediction of consumption in energy data);
determining whether the collective anomaly meet one or more cloud computing service level objective (SLO) threshold requirements (col. 6, lines 6-8, identifies any energy usage more than a specified threshold (meet one or more cloud computing SLO) to raise an alert in the system; col. 6, lines 17-18, reports their anomalous behavior so that appropriate actions can be taken at the right time; col4, lines 51-52, fig. 1, the system 102 may be implemented in a cloud-based environment); and
sending an alert responsive to determining that the collective anomaly meet one or more cloud computing SLO threshold requirements (col. 6, lines 6-8, identifies any energy usage more than a specified threshold to raise an alert in the system; col. 4, lines 51-52, fig. 1, the system 102 may be implemented in a cloud-based environment).
Shah does not explicitly teach
if the plurality of data points of the time series data set are determined to be anomalies, generating a collective anomaly from the anomalies including the plurality of data points;
Agrawal teaches
if the plurality of data points of the time series data set are determined to be anomalies, generating a collective anomaly from the anomalies including the plurality of data points ([0010] identifying the time series that will generate the future anomaly (collective anomaly) may include simulating the model of the system to generate a simulated future time series, and determining that the simulated future time series includes data points that fall outside of a threshold region (data points is determined to be anomalies)); ([0010] identifying the time series that will generate the future anomaly (collective anomaly) may include simulating the model of the system to generate a simulated future time series, and determining that the simulated future time series includes data points that fall outside of a threshold region (data points is determined to be anomalies));
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shad disclosure, the a determining an anomaly if it exceeds a threshold, as taught by Agrawal.  One would be motivated to do so to improve the functioning of the end-to-end simulation by allowing the algorithm to run much faster and avoid getting stuck in local minima that are mere artifacts of model complexity rather than being representative of real-world observations.

As to claim 19, Shad and Agrawal teach the non-transitory machine-readable storage medium of claim 18, wherein Agrawal further teaches 
the collective anomaly being an aggregation of anomalous data points observed in a selected time window ([0010] Identifying the time series that will generate the future anomaly may include identifying a trend such that the time series increases or decreases in a single direction in an aggregate).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shad disclosure, the a determining an anomaly if it exceeds a threshold, as taught by Agrawal.  One would be motivated to do so to improve the functioning of the end-to-end simulation by allowing the algorithm to run much faster and avoid getting stuck in local minima that are mere artifacts of model complexity rather than being representative of real-world observations.

As to claim 21, Shad and Agrawal teach the non-transitory machine-readable storage medium of claim 18, Shad further teaches proving instructions that, if executed by one or more processors, are configurable to cause the one or more processors to perform operations comprising:
determining, using the plurality of data points, one or more historical patterns of metric values;  estimating, using the historical patterns, a seasonality adjustment (col. 5, lines 21-23, configured to collect a time series data to be used as training data, wherein the time series data is generated and modeled according to a preferred interval); and
training the machine learning model based at least in part on the estimated seasonal adjustment (col. 6, lines 62-67, a non-parametric statistical machine learning technique that uses the Inter Quartile Ranges is implemented to calculate normal consumption ranges and thresholds for each of these data points).

As to claim 22, Shad and Agrawal teach the non-transitory machine-readable storage medium of claim18, Shad further teaches provides instructions that, if executed by one or more processors, are configurable to cause the one or more processors to perform operations comprising:
estimating a trend adjustment based at least in part on changes in metric values over a predetermined time frame (col. 2, lines 15-18, collecting a time series data to be used as training data using a data collection module (210), wherein the time series data is generated and modeled according to a preferred interval); and
training the machine learning model based, at least in part, on the trend adjustment (col. 2, lines 18-20, next the unified model is trained using the collected time series data to enable computation of a plurality of parameters using a model training module).

As to claim 23, Shad and Agrawal teach the non-transitory machine-readable storage medium of claim 18, Shad further teaches provides instructions that, if executed by one or more processors, are configurable to cause the one or more processors to perform operations comprising:
estimating a special days adjustment based at least in part on changes in metric values on selected days in the plurality of data points (col. 6, lines 7-8, The scalar m can be a user-defined value or a learnt value as a result of training; col. 7, lines 18-21, based on the correlation factor, appropriate weights are given to each of the time series selected along with the thresholds and a prediction is made for the future days); 
training the machine learning model based, at list in part, on the special days adjustment (col. 6, lines 62-67, a non-parametric statistical machine learning technique that uses the Inter Quartile Ranges is implemented to calculate normal consumption ranges and thresholds for each of these data points).

As to claim 25, Shad and Agrawal teach the non-transitory machine-readable storage medium of claim 18, Shad further teaches provides instructions that, if executed by one or more processors, are configurable to cause the one or more processors to perform operations comprising if an alert is determined not to be valid, providing an indication that the alert is not valid to the machine learning algorithm (col. 5, lines 59-61, regular re-training of the system based on the action taken determines new normals and thresholds thus making the system self-optimizing; col. 6, lines 10-13, with the help of timely alerts and proper actions taken, the consumption pattern is expected to get optimized over time).
Examiner note:  When the system is re-trained based on the action, it corresponds to determine whether the alert is valid/invalid to train the system for a new normal or threshold value.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 11089108 B2) in view of Agrawal (US 20210365643 A1) and further in view of Barajas (US 20070288414 A1).
As to claim 26, Shad and Agrawal teach the non-transitory machine-readable storage medium of claim 18, wherein Shad further teaches 
the forecast comprises the most likely value of the metric at the selected future time based on one or more of a seasonality adjustment based at least in part on one or more historical patterns of metric values (co. 6, lines 61-63, the system is trained on historical data that has been classified to learn patterns at each hour of a day forming 168 week hour data points for each sensor), a trend adjustment based at least in part on changes in metric values over a predetermined time frame (col. 2, lines 15-18, collecting a time series data to be used as training data using a data collection module (210), wherein the time series data is generated and modeled according to a preferred interval), a special days adjustment based at least in part on changes in metric values on selected days (col. 6, lines 7-8, The scalar m can be a user-defined value or a learnt value as a result of training; col. 7, lines 18-21, based on the correlation factor, appropriate weights are given to each of the time series selected along with the thresholds and a prediction is made for the future days), 
Shad does not explicitly teach
the most likely value;
noise data in the time series data set.
Agrawal further teaches
noise data in the time series data set ([0077] a moving average may smooth each of the time series 804, 810 under consideration to remove small variations, may prevent noise from accumulating).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shad disclosure, an indicating that the time series includes noise, as taught by Agrawal.  One would be motivated to do so to improve the functioning of the end-to-end simulation by allowing the algorithm to run much faster and avoid getting stuck in local minima that are mere artifacts of model complexity rather than being representative of real-world observations.	Shad and Agrawal do not explicitly teach
the most likely value,
Barajas teaches
the most likely value ([0029] one choice of a default predictor can be implemented by using the previous known historical value of the variable to be predicted as the most likely value for the next prediction cycle).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Shad and Agrawal disclosure, the most likely value, as taught by Barajas.  One would be motivated to do so to selection of appropriate data analysis algorithms for generating predictions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/               Primary Examiner, Art Unit 2456